  

Donald J. Bores (“Lender”)

1792 Cranberry Isles Way

Apopka, FL 32712

 

Promissory Note of May 30, 2013 –

 

Agreement to Extend the Due Date beyond the June 30, 2016 Extension to December
31, 2016

 

On this date of June 30, 2016, I, Donald J. Bores, Sr., the “Lender”, agrees to
extend the due date of the $50,000 promissory note entered into on May 30, 2013,
then extended to July 1, 2014, then to December 31, 2014 then to June 30, 2015
to December 31, 2015 then to June 30, 2016 and now to December 31, 2016 under
the same terms and conditions as originally drafted.

 

Terms of Repayment: This Note, all principal and accrued interest is now due and
payable on or before December 31, 2016. In the event it is paid prior to the due
date, the principal and all accrued interest to the date will constitute payment
in full.

 

Choice of Law: All terms and conditions of this Note shall be interpreted under
the laws of the state on Minnesota.

 

Signed and acknowledged by

 

By: /s Donald J. Bores Sr  

 

Lender

1792 Cranberry Isles Way

Apopka, FL 32712

June 30, 2016

 



   

 

 

